THEA~TORNEYGENERAL
                        OF     TEXAS

                    Aunx-IN.   TEXAS   78711


                       August 4, 1977




The Honorable Bob Bullock              Opinion NO. H-1035
Comptroller of Public Accounts
Austin, Texas 70774                    Re: Transfer of salary
                                       funds under Acts of the
                                       64th Legislature, 1975,
                                       ch. 3.
Dear Mr. Bullock:

     You have requested our opinion concerning the validity
of certain transfers and expenditures made pursuant to House
Bill 421 of the 64th Legislature.  Acts 1975, 64th Leg., ch.
3, at 5.

     Section 1 of House Bill 421 appropriated $93 million
in part for the purpose of paying salaries and wages. Section
4 stated that "Inlone of the funds appropriated by Section 1 of
this Act shall be used to employ additional personnel."
Section 2 of the act provided:

            Transfer of the unexpended balances of
          line-item salaries previously appropriated
          in House Bill 139, Chapter 659, Acts of
          the 63rd Legkslature, Regular Session, 1973,
          are hereby reappropriated for transfer to
          salaries of classified positions for the
          purpose of funding salary increases.

     You have asked whether the funds transferred under section
2 may be used to employ additional personnel. You have also
asked whether section 2 provided for the transfer of unexpended
balances of all salary items or of only salary items for exempt
positions.
     Section 4 of the act applied its limitations regarding
additional personnel only to section 1. The clear implication
is that the appropriation contained in section 2 was not




                        p. 4268
The Honorable Bob Bullock - Page 2 (H-1035)



so restricted.  Senate Bill 1 provided for the cost of living
increases which were financed by House Bill 421. The fiscal
note to the committee substitute for Senate Bill 1 stated
that $90 million would be the cost of the increases; section
1 of House Bill 421 provided ample funds for these increases.
Thus, the Legislature must have intended section 2 to finance
salary increases other than those required by Senate Bill 1.

     Furthermore, section 3 of House Bill 421 appropriates funds
to the Comptroller to defray administrative costs. In our view
section 3 was clearly intended to authorize the employment of
additional personnel, and the lack of any restrictions upon
section 2 indicates that funds appropriated therein may also
be utilized to employ additional personnel.  The phrase "for
the purpose of funding salary increases* may be interpreted
as authorizing increases in salary budgeting generally, or more
restrictively, as authorizing only increases in salaries of in-
dividual employees. However, this ambiguity should be resolved
in the liqht of the interpretation adopted bv the Comptroller.
V.T.C.S. art. 4344, § 3; Calvert v. Kadane, 427 S.W.2h 605
(Tex. 1968).

     Your second question concerns the meaning of the term
"line-item salaries" as contained in section 2; that is,
whether the term includes salaries for classified positions.
In our view this language is also ambiguous. Under one in-
terpretation it might refer to salaries of line-item positions.
See Attorney General Opinion M-1281 (1972). However, the Comp-
troller construed the term to mean line-items of salaries in
general. The latter construction is supported by the Legis-
lature's use elsewhere of the terms "line appropriations for
Salaries of Classified Positions" and "line appropriations
for the exempt positions" when only one of the two types of
salary appropriations was intended to be affected.  See Acts
1973, 63rd Leg., ch. 659, at 1950, 4th and 6th complete para-
graphs. We have discovered no authorities which would indi-
cate that the Comptroller's interpretation was erroneous, and
thus, in our opinion, section 2 of House Bill 421 authorized the
transfer of unexpended balances of salary items in general.
                        SUMMARY

          Section 2 of House Bill 421 of the 64th
          Legislature authorized the transfer of
          unexpended balances of any items of
          appropriation for salaries previously
          appropriated in House Bill 139 of the
          63rd Legislature.  Such transferred funds
          could have been used for the employment
          of additional personnel.




                           P. 4269
The Honorable Bob Bullock - Page 3 (H-1035)




                                  Attorney General of Texas

APPROVED:               (1




DAVID M. KENDALL, First Assi'stant




c. ROBERT HEATH, Chairman
Opinion Committee

jst




                            P.   4270